                                         Case 4:18-cv-06336-HSG Document 118 Filed 03/08/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JANE SMITH, et al.,                               Case No. 18-cv-06336-HSG
                                   8                    Plaintiffs,                        AMENDED SCHEDULING ORDER
                                   9             v.                                        Re: Dkt. No. 117
                                  10     UNITED HEALTHCARE INSURANCE
                                         COMPANY, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On March 4, 2021, the parties filed a joint stipulation indicating that they have made

                                  14   progress in completing discovery, but anticipate needing the Court’s assistance to resolve a

                                  15   dispute regarding the production of certain documents. Dkt. No. 117. Given this dispute, the

                                  16   parties request a 45-day extension of discovery and class certification deadlines. Id. The Court

                                  17   finds good cause exists to amend the scheduling order. Having reviewed the parties’ proposal, the

                                  18   Court adopts it in part and SETS the following deadlines pursuant to Federal Rule of Civil

                                  19   Procedure 16 and Civil Local Rule 16-10:

                                  20
                                                                  Event                                   Deadline
                                  21           Completion of fact depositions                  May 31, 2021
                                  22           Exchange of opening class certification         June 21, 2021
                                               expert reports, and completion of any
                                  23           further fact discovery arising out of
                                  24           deposition testimony
                                               Exchange of rebuttal class certification        July 19, 2021
                                  25           expert reports
                                  26           Close of class certification expert             August 2, 2021
                                               discovery
                                  27

                                  28
                                         Case 4:18-cv-06336-HSG Document 118 Filed 03/08/21 Page 2 of 2




                                               Plaintiff’s motion for class certification       September 13, 2021
                                   1           due
                                   2           Opposition to motion for class                   October 25, 2021
                                               certification due
                                   3
                                               Reply in support of class certification          November 22, 2021
                                   4           due
                                   5           Hearing on motion for class certification        December 16, 2021, at 2:00 p.m.

                                   6

                                   7          These dates may only be altered by order of the Court and only upon a showing of good
                                   8   cause. The parties are directed to review and comply with this Court’s standing orders. The
                                   9   parties are further DIRECTED to follow Judge Westmore’s standing orders and procedures for
                                  10   any anticipated discovery disputes. This terminates Dkt. No. 117.
                                  11          IT IS SO ORDERED.
                                  12   Dated: 3/8/2021
Northern District of California
 United States District Court




                                  13                                                     ______________________________________
                                  14                                                     HAYWOOD S. GILLIAM, JR.
                                                                                         United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                            2
